Applicant's election with traverse of Group I in the reply filed on 12/8/21 is acknowledged.  The traversal is on the ground(s) that the Examiner asserted that a different process can be used but has not provided evidence.  This is not found persuasive because, while the Examiner believes that the skilled artisan would have readily recognized that different methods can be used as it appears to be self-evident, the prior art cited below supports this position.
The requirement is still deemed proper and is therefore made FINAL.

Claims 1 to 11, 26 and 27 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	In claim 1, the right hand side of formula (II) is open ended, as in the terminal group is not shown.  This is an incomplete siloxane.
	In claim 1 it is unclear what weight to give the term “based on” as this describes the emulsifier.  It raises the question of what is the difference between an emulsifier that is a partly hydrolysed polyvinylacetate and an emulsifier that is based on a partly hydro-lysed polyvinylacetate.
	In claim 2 the presence of a Markush group within a Markush group is confusing.  Also the language “selected from” is improper Markush language.
	In claim 8 it is unclear what is intended by “an emulsifier system” and how this distinguishes from the at least one emulsifier in claim 1.


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4 to 9, 26 and 27 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Eck et al.
	Initially the Examiner would like to address the breadth of the reaction product in claim 1.  This is a reaction product that is present in the claimed dispersion.  This is distinguished from a reaction product that forms upon curing or drying of a dispersion.  Note, though, that this is a product by process form such that a reference need not specifically show a reaction between the polyorganosiloxane of formula (I) and an organic polymer to meet this limitation.  For instance, as in the Eck et al. reference, a monomer is polymerized in the presence of an organosilicon compound to result in a reaction product that appears to be the same.  Furthermore, if an alkoxysilane is poly-merized in the presence of an organic polymer this would also appear to result in the same product.  Note that the polyorganosiloxane of formula (I) can have as little as 2 Si atoms such that any condensation that inherently occur between the alkoxysilanes will result in a comparable structure.

	The various water insoluble polymers that are polymerized in the presence of the silicon compound are found in column 2, lines 8 and on, and meet the claimed organic polymer.  This also teaches various polymers meeting instant claim 2.  Of particular importance see that line 32 teaches the elected species of polyester, as does column 7, lines 26 and on.  
	Column 4, lines 38 and on, teach various silicon compounds.  This includes a specific teaching of a polysiloxanes having (OR’) groups comparable to that of formula (I).  This also teaches various alkoxysilanes that, upon condensation, will result in a comparable structure as that of formula (I).  Note that the amount of silicon compound disclosed on the bottom of column 1 overlaps to a significant extent with that claimed such that the skilled artisan would have anticipated the reaction product of A) and C) as claimed.  
	Column 6, lines 36 and on, teaches that protective colloids in an amount of up to 15 wt% can be included. This specifically teaches vinyl alcohol/vinyl acetate copolymers having a content of vinyl alcohol or from 80 to 100 mol%.  This meets the requirement of an emulsifier based on a partly hydrolysed poly vinyl acetate.  
	Column 7, line 24, teaches a solids content as claimed.
	Note that no solvent is disclosed as being present such that the residual solvent requirement will be met.  
	While the above addresses each specific limitation, further evidence of anticipa-tion can be found in the working examples.
	In Example 3, 4 wt% of a partially condensed alkoxysilane (such that the product will meet claimed formula (1)) and methacryloxypropyltrimethoxysilane are present during the polymerization of vinyl acetate.  This occurs in the presence of a polyvinyl alcohol with a hydrolysis number of 140 (such that it is partially hydrolyzed and meets the claimed emulsifier).  The resulting solids content is 57 wt%.  

	For claim 2 see again column 2.  Note also that the vinyl acetate prepared in Example 3 meets this requirement.
	For claim 4 again see column 6 which teaches 80 to 100 mol% of alcohol units.  
	For claim 5 the polyvinyl alcohol used in Example 3 meets this requirement.
	For claim 6 see column 6, lines 24 and on, which teaches the addition of such emulsifiers.
	For claim 7, note that the composition as claimed is the same as that found in Eck et al. such that any properties that are inherently associated with the claimed dispersion will likewise be met by the dispersion in Eck et al.  Products of identical chemical composition cannot have mutually exclusive properties.  A chemical compo-sition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  If applicants are of the position that the prior art does not, in fact, possess the same properties as the claimed composition, the claimed composition should be amended to distinguish itself from the prior art. 
	For claim 8 note that Example 3 meets this requirement.  
	For claim 9 see the dispersing agents in column 6, lines 25 and on, that meet this requirement.  Also see the initiators at the top of column 6 (and used in Example 3) that meet this requirement.  Column 8, lines 5 and on, teach fillers.
	For claims 26 and 27 see the various uses for the dispersion as found in column 8, lines 25 and on, which specifically includes adhesives and coating compositions.
	
Claims 3, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Eck et al.

	For claim 10 note that the addition of these particular additives are not found in Eck et al.  Note, though, that the utilities found in Eck et al. in column 8, lines 25 and on, would suggest the desirability of such additives.  For instance paints, plasters and cements can be subject to outdoor exposure such that the presence of an additive that would reduce wear and undesired growth would be obvious to the skilled artisan.  From this the addition of additives such as fungicides and algicides would have been obvious, in an effort to take advantage of the known benefits and properties thereof. 
	For claim 11, giving this indefinite language that interpretation that the reaction product in claim 1 is in particulate form, the Examiner notes that Eck et al. do not specifically teach such a particle size.  Rather column 7, line 50 and on, teaches that variation in the powder particles allows for optimization for the particular field.  This suggests that properties such as particle size can be adjusted depending on the final intended use.  Furthermore the skilled artisan would recognize that certain particle sizes are desirable for uses such as mortars and plasters.  As such adjusting the particle size of the final product, in an effort to optimize the final powder in Eck et al. for its intended use, would have been obvious to the skilled artisan, and well within routine experiment-ation and optimization.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET MOORE whose telephone number is (571)272-1090.  The examiner can normally be reached on Monday to Friday, 10 am to 5 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan, can be reached at 571-272-1119.  The Examiner’s fax number is 571-273-1090.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  



Mgm
2/11/2022


/MARGARET G MOORE/Primary Examiner, Art Unit 1765